In the

United States Court of Appeals
               For the Seventh Circuit

No. 11-3608

U NITED S TATES OF A MERICA,
                                                    Plaintiff-Appellee,
                                  v.

JEFFERY C ARTER and K ENTRELL W ILLIS,

                                             Defendants-Appellants.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
                No. 09 CR 971—John F. Grady, Judge.


      A RGUED JUNE 7, 2012—D ECIDED A UGUST 29, 2012




 Before M ANION, K ANNE, and H AMILTON, Circuit Judges.
  K ANNE, Circuit Judge. As Darrick and Geraldine Ander-
son were returning home from a birthday party, two
men—Jeffery Carter and Kentrell Willis—appeared and
robbed the couple at gunpoint. Carter and Willis made
off with the couple’s vehicle and their belongings, but,
unbeknownst to them, one of the cell phones taken
from the Andersons was enabled with a GPS tracking
feature. As a result, police were easily able to monitor
2                                              No. 11-3608

their movements and track them down that same night.
Carter and Willis were arrested and, in a joint trial with
separate juries for each defendant, convicted of car-
jacking, using a firearm during the carjacking, and being
a felon in possession of a firearm. On appeal, they
argue that the district court improperly instructed the
jury, that there was insufficient evidence to support their
convictions, and that joinder of their offenses was im-
proper. We find none of these contentions meritorious
and accordingly affirm their convictions.


                     I. B ACKGROUND
  At about 11:00 p.m. on June 23, 2009, Darrick and
Geraldine Anderson pulled up to their home in their
2002 Ford Explorer. As Darrick parked the vehicle, he
noticed two men brazenly approaching from both
sides. Carter walked up to the passenger’s side, telling
Geraldine that he had a gun and it was “stick-up time”
and demanded that she give him her purse. Meanwhile,
Willis came around to the driver’s side of the vehicle,
where he pointed a handgun at Darrick’s head and
ordered him out of the car while repeatedly warning,
“I’ll kill you.” Darrick got out of the car without re-
sistance, while Willis continued to point the gun at
his head.
  Carter then brought Geraldine around to the driver’s
side of the vehicle, and had both Darrick and Geraldine
empty their pockets and give him their belongings.
The items Carter took included the keys to the Explorer
and Geraldine’s cell phone—which, importantly, was
No. 11-3608                                               3

fitted with a GPS tracking feature. With the keys to the
Explorer in hand, Carter and Willis entered the vehicle
and drove away. The incident left Darrick and Geraldine
shaken but physically unharmed.
  After Carter and Willis were a safe distance away,
the Andersons went into their home to call the police and
report the carjacking. Once inside, they told their daughter
Nicole the details of the incident. Thinking quickly, Nicole
used her laptop computer to track the location of
Geraldine’s stolen cell phone—and in turn the carjackers’
movements—through the phone’s GPS tracking feature.
This information was then relayed to Chicago police
officers in the area, along with the Andersons’ descrip-
tion of the two perpetrators.
  About a half-hour after the carjacking, Carter and Willis
abandoned the stolen Explorer outside of a laundromat.
They then walked to a nearby gas station, where Carter
had arranged for his uncle, David Chew, to pick them up
in Chew’s van. Inside the van, Carter and Willis joined
Chew, Milton Latham (Carter’s other uncle) and Joseph
Billups (Carter’s cousin). Shortly after leaving the gas
station, Carter and Willis spotted a man, Jose Garcia,
walking along the street. Evidently deciding that
Garcia would be an easy target to rob, Carter and Willis
jumped out of the van and chased Garcia down. Carter
then held a handgun to Garcia’s chest while he and
Willis took Garcia’s wallet and phone. They returned to
the van, and Garcia quickly went home and reported
the robbery to police.
  At about 12:12 a.m., Chew’s van pulled into a gas
station, where all of the occupants got out of the van. Once
4                                               No. 11-3608

outside, Carter attempted to give the handgun used in
the robberies to Latham, but he refused to take it and
instead simply placed the gun back inside Chew’s van.
Shortly afterwards, police officers patrolling the area
spotted Willis and noted that he fit the description of
one of the carjackers. The officers detained all five indi-
viduals for questioning and soon noticed a firearm
inside the van, visible from the van’s window. The
firearm was later identified as a loaded Ruger .22 caliber
six-shot revolver with a five-inch blue steel barrel, serial
number 63-40041. Carter and Willis were arrested, and
afterwards Carter confessed to taking part in the
Andersons’ carjacking and Garcia’s robbery.
  Carter and Willis were both charged with carjacking,
in violation of 18 U.S.C. §§ 2, 2119 (Count One); using
and carrying a firearm during the carjacking, in viola-
tion of 18 U.S.C. §§ 2, 924(c)(1)(A) (Count Two); and
being a felon in possession of a firearm, in violation of
18 U.S.C. § 922(g)(1) (Count Three as to Willis and
Count Four as to Carter). They were not charged with
Garcia’s robbery, but evidence of Garcia’s robbery was
later admitted to prove the defendants’ possession of
the Ruger pistol. Prior to trial, the district court granted
a severance under Bruton v. United States, 391 U.S. 123
(1968), because Carter had provided written post-arrest
statements incriminating both himself and Willis. In
order to conserve resources, the court elected to hold
a single trial with separate juries empaneled for each
defendant. On June 28, 2011, each jury returned a
guilty verdict on all counts as to its respective defendant,
and the district court subsequently sentenced both
No. 11-3608                                                  5

Carter and Willis to 264 months’ imprisonment. Carter
and Willis timely appealed their convictions.


                        II. A NALYSIS
   Carter and Willis raise several arguments on appeal.
First, they argue that the district court gave an
erroneous instruction as to the mental state required
under the federal carjacking statute. Carter also
separately argues that the court erred in giving his jury
an aiding and abetting instruction. Next, they claim
that there was insufficient evidence that the specific
firearm identified in the indictment was the same
firearm used to commit the carjacking. Finally, they
claim that joinder of their felon-in-possession counts
with the remaining counts of the indictment was
improper under Rules 8 and 14 of the Federal Rules
of Criminal Procedure. We address each of these argu-
ments in turn.


A. Jury Instructions
   Carter and Willis begin by contesting the jury instruc-
tions given by the district court. We review de novo
whether an instruction fairly and accurately summarizes
the law, Clarett v. Roberts, 657 F.3d 664, 672 (7th Cir.
2011), and review a district court’s decision to give a
particular instruction for an abuse of discretion, United
States v. McKnight, 665 F.3d 786, 790-91 (7th Cir. 2011), cert.
denied, 132 S. Ct. 2756 (2012). Even if an instruction
is erroneous, a defendant must establish actual prejudice
6                                               No. 11-3608

to win reversal. United States v. Collins, 223 F.3d 502, 507
(7th Cir. 2000).


1. Requisite Mental State
  Carter and Willis first argue that the district court
erroneously instructed the jury as to the required mental
state for the carjacking offense alleged in Count One.
The district court’s instruction tracked the mental state
alleged in the indictment, requiring the government to
prove that each defendant “intended to cause serious
bodily harm when the defendant took the motor vehi-
cle.” (Appellants’ Br. at 12-13.) The defendants contend
that this instruction alters the mental state described in
the federal carjacking statute. That statute provides that a
person commits a carjacking if he or she “with the intent to
cause death or serious bodily harm takes a motor vehicle [in
interstate commerce] from the person or presence of
another by force and violence or by intimidation, or
attempts to do so.” 18 U.S.C. § 2119 (emphasis added).
Although the statute is written in the disjunctive, the
defendants argue that “the intent to cause death or serious
bodily harm” describes a single mental state: “the specific
intent to kill or its near equivalent.” (Appellants’ Br. at
13.) Omitting the phrase “to cause death” from the
jury’s instructions, the defendants conclude, alters the
mental state required by § 2119. We disagree.
  The carjacking statute is written in the disjunctive: a
defendant must possess the intent to cause death or
serious bodily harm. “Canons of construction ordinarily
No. 11-3608                                                      7

suggest that terms connected by a disjunctive be given
separate meanings, unless the context dictates otherwise.”
Reiter v. Sonotone Corp., 442 U.S. 330, 339 (1979). Here,
the inference that Congress intended these terms to
have a separate meaning is buttressed by the fact that
§ 2119 explicitly distinguishes between serious bodily
injury and death only a few sentences after describing
the requisite mental state. A defendant may be sentenced
to up to twenty-five years’ imprisonment if she causes
serious bodily injury, but may be sentenced to life im-
prisonment or death if she causes death. 18 U.S.C.
§ 2119(2), (3); see also Jones v. United States, 526 U.S. 227, 239-
52 (1999) (holding that § 2119 defines three distinct crimes:
simple carjacking, carjacking resulting in serious bodily
injury, and carjacking resulting in death). The plain
language of the statute indicates that a defendant can
satisfy the requisite mental state by acting with the
intent to cause either death or serious bodily harm.
  Moreover, the defendants conceded in the district
court that, hypothetically, if the evidence at trial could
only demonstrate that a defendant intended to shoot
a victim in the leg, then the intent requirement of § 2119
would be satisfied. Of course it would—that hypothetical
defendant would have acted with the specific intent
to cause serious bodily harm and therefore satisfied
the intent requirement described in § 2119. See United
States v. Jones, 188 F.3d 773, 777 (7th Cir. 1999) (“[T]he
evidence was sufficient to support a finding of con-
ditional intent to do the driver harm had he not complied
with the defendants’ demands.”) (emphasis added); accord
8                                                   No. 11-3608

United States v. Douglas, 489 F.3d 1117, 1128 (11th Cir.
2007) (intent requirement in § 2119 satisfied where de-
fendant had intent “to seriously harm [the victim] if it
had been necessary to complete the taking of the vehicle”).
Given that a defendant need not have acted with a
specific intent to kill in order to meet the intent require-
ment, the defendants offer no sound argument as to
why a jury instruction omitting the phrase is reversible
error.1
  The defendants also exaggerate due process concerns
that would arise should we give the disjunctive terms
of § 2119 independent meaning. First, they argue that
such an interpretation of the statute “would raise funda-



1
  The defendants point to the Supreme Court’s decision in
Holloway v. United States, 526 U.S. 1 (1999), to argue that § 2119
describes a single mental state. In Holloway, the Court held
that “[t]he intent requirement of § 2119 is satisfied when the
Government proves that at the moment the defendant de-
manded or took control over the driver’s automobile the
defendant possessed the intent to seriously harm or kill the
driver if necessary to steal the car.” Id. at 12. They also cite
to other circuits’ pattern jury instructions containing similar
language to argue this same point. Nothing in the Court’s
holding or in the pattern jury instructions indicates that a
defendant possessing only the intent to seriously harm, and not
an intent to kill, would not satisfy the intent requirement of
§ 2119. Indeed, the quoted language in Holloway cuts equally
against the defendants’ argument because it is still phrased
in the disjunctive: a defendant must possess the intent
to seriously harm or kill the driver. See id.
No. 11-3608                                                9

mental due process concerns regarding notice of
the conduct to which a defendant must conform.” (Appel-
lants’ Reply Br. at 3.) They cite to no case law to
support this argument. Nevertheless, under the vague-
ness doctrine, a criminal statute must “define
the criminal offense with sufficient definiteness that
ordinary people can understand what conduct is pro-
hibited and in a manner that does not encourage
arbitrary and discriminatory enforcement.” Kolender v.
Lawson, 461 U.S. 352, 357 (1983). We hardly think that
interpreting § 2119 to punish both those who act with
an intent to kill, as well as those who act with an intent
to cause serious bodily harm, would cause any con-
fusion among ordinary people or is susceptible to
arbitrary enforcement.
  Second, the defendants claim that alternative mental
states in a criminal statute for a single offense will neces-
sarily raise questions of jury unanimity. A jury in
a federal criminal case “cannot convict unless it unani-
mously finds that the Government has proved each
element” of a crime. Richardson v. United States, 526 U.S.
813, 817 (1999). But when a statute includes several possi-
ble means of committing a single element of a crime, a
jury need not unanimously agree as to which of the
several means the defendant used to satisfy that element.
See id. And although the defendants cite Schad v. Arizona,
501 U.S. 624 (1991), for support, that case makes clear
that a jury also need not agree on “alternative means of
satisfying the element of mens rea.” Id. at 632. The intent
to kill and the intent to cause serious bodily harm are
10                                              No. 11-3608

simply two different means by which the requisite
mental state for carjacking may be satisfied.
  In any event, even if § 2119 describes only a single
mental state of “death or its near equivalent,” as the
defendants contend, any error in the district court’s
instruction was harmless. See United States v. Matthews,
505 F.3d 698, 706 (7th Cir. 2007) (harmless-error analysis
applies when jury instructions omit or misstate an
element of an offense). The jury found beyond a rea-
sonable doubt that the defendants had the requisite
intent to cause serious bodily harm if necessary to steal
the car. See Holloway v. United States, 526 U.S. 1, 12
(1999) (holding that conditional intent satisfies mens rea
requirement of § 2119). The defendants posit that, had
the jury been properly instructed, it could have found
that the defendants “only” intended to cause serious
bodily harm, rather than “death or near death.” There
can be no serious argument that this purported error
contributed to the jury’s verdict in any way. Willis
pointed a gun directly at Darrick’s head and repeatedly
told Darrick that he would kill him, while Carter was
only a few feet away telling Geraldine that it was “stick-up
time.” Any alleged error in the jury instructions was
harmless beyond a reasonable doubt.


2. Aiding and Abetting
  Carter individually argues that the district court im-
properly gave an aiding and abetting instruction to his
jury. “[A]n instruction on aiding and abetting may be
No. 11-3608                                              11

given so long as the evidence warrants the instruction
and no unfair surprise results.” United States v. Powell,
652 F.3d 702, 708 (7th Cir. 2011) (internal quotation
marks). We review a district court’s decision to give
such an instruction for an abuse of discretion. United
States v. Johnson, 680 F.3d 966, 980 (7th Cir. 2012).
  Carter does not contend that the district court’s aiding
and abetting instruction was an incorrect statement of
law. Rather, he claims that giving the instruction at all
was improper for two reasons. First, Carter argues that
there was no legitimate issue of aiding and abetting
because he was charged as a principal for the carjacking.
We can dispense with that argument quickly because it
is well established that a defendant charged as a
principal may be convicted as an aider and abet-
tor—even where an indictment makes no reference to
18 U.S.C. § 2, an aiding and abetting statute. United States
v. Salazar, 983 F.2d 778, 782 (7th Cir. 1993); see also
United States v. Ellis, 121 F.3d 908, 924 (4th Cir. 1997)
(noting that even if a prosecutor tries a case based solely
on a defendant’s liability as a principal, that does not
preclude the trial judge from giving an aiding and
abetting instruction). Here, the indictment expressly
referred to 18 U.S.C. § 2, so Carter cannot plausibly
argue that the instruction resulted in an unfair surprise.
  Carter next claims that as a result of the aiding and
abetting instruction, the government was not required
to prove beyond a reasonable doubt that he had the
requisite state of mind to commit the offense of car-
jacking. Instead, he posits, the government could simply
12                                               No. 11-3608

point to Willis’s state of mind and convict Carter on
that basis. But it is well established that “the state of
mind required for conviction as an aider and abettor is
the same state of mind required for the principal of-
fense.” United States v. Reiswitz, 941 F.2d 488, 494 (7th
Cir. 1991). In order to convict a defendant of aiding
and abetting, the government must prove: (1) association,
i.e., “that the defendant shared the principal’s criminal
intent”; and (2) participation, i.e., that the defendant
engaged in some overt act to aid in the venture’s success.
United States v. Sewell, 159 F.3d 275, 278 (7th Cir. 1998).
The district court’s instructions adequately advised
the jury of the required elements and requisite mental
state, and that they must be proven beyond a rea-
sonable doubt.
   In raising this second argument, Carter claims there
was no evidence that he shared Willis’s intent to cause
serious bodily harm, and that therefore the evidence
was insufficient to warrant an aiding and abetting in-
struction. Carter relies heavily on the fact that neither
of the Andersons were physically harmed during the
carjacking, pointing to this as direct evidence that
neither he nor Willis intended to physically harm any-
one. But conditional intent is all that is required to satisfy
§ 2119—a defendant need only have had the intent “to do
the driver harm had h e not complied with
the defendant[’s] demands.” Jones, 188 F.3d at 777.
The Andersons complied with all of the defendants’
demands, so the fact that they were not harmed sheds
little light on whether or not the defendants had the
No. 11-3608                                               13

conditional intent to seriously harm them if they re-
sisted. More relevant to the inquiry is that Willis
pointed a loaded gun at Darrick’s head and told him
repeatedly that he would be killed if he did not comply.
As we have already discussed, this is overwhelming
evidence of Willis’s conditional intent to cause serious
harm. See id. (sufficient evidence to establish con-
ditional intent where one defendant pointed a gun at
driver and instructed him to do as ordered and stated,
“or I’ll shoot you”).
  And Carter was only a few feet away from Willis the
entire time, actively assisting Willis in the criminal en-
deavor. Carter knew that Willis would be using a
handgun during the carjacking—Carter warned that it
was “stick-up time” as soon as he approached the
Andersons’ vehicle. Moreover, as Willis was pointing
the handgun at Darrick’s head and warning Darrick that
he would be killed, Carter continued his role in the
carjacking by taking the couple’s belongings, including
the keys to their vehicle so that he and Willis could
make their escape. Given their close proximity and the
fact that Carter continued to aid Willis while he had a
gun pointed at Darrick’s head, there was more than
sufficient evidence that Carter shared Willis’s condi-
tional intent at the time. See United States v. Vallejos, 421
F.3d 1119, 1125-26 (10th Cir. 2005) (sufficient evidence
to establish requisite intent for aiding and abetting a
carjacking where defendant stood within one foot of co-
defendant as co-defendant brandished a firearm and
ordered victim out of vehicle). Accordingly, the district
14                                             No. 11-3608

court did not abuse its discretion in giving the aiding
and abetting instruction.


B. Sufficiency of the Evidence
  Both defendants next claim that there was insufficient
evidence to support the jury’s verdict for the carjacking
offense. A defendant who challenges the sufficiency of
the evidence faces a daunting standard of review. In con-
sidering such a challenge, we view “the evidence in the
light most favorable to the Government, defer[ ] to the
credibility determination of the jury, and overturn[ ] a
verdict only when the record contains no evidence, re-
gardless of how it is weighed, from which the jury
could find guilt beyond a reasonable doubt.” United
States v. Perez, 612 F.3d 879, 885 (7th Cir. 2010).
   The indictment charged Willis and Carter with
carrying a specific firearm to commit the carjacking—a
Ruger .22 caliber pistol bearing serial number 63-40441.
Because the government charged the defendants with
using the specific Ruger pistol, rather than using an
indictment drawn in more general terms, there must be
sufficient evidence for the jury to conclude that the de-
fendants used the Ruger pistol (and not just any fire-
arm) during the carjacking. See United States v. Leichtnam,
948 F.2d 370, 380-81 (7th Cir. 1991) (indictment imper-
missibly broadened where defendant was charged with
carrying a Mossberg rifle, but two additional hand-
guns were put into evidence and jury instructed
it could convict on proof that defendant carried “a fire-
No. 11-3608                                                       15

arm”). But see United States v. Guidry, 406 F.3d 314, 322
(5th Cir. 2005) (no constructive amendment where in-
dictment alleged that defendant possessed a “9mm
Kurz” but evidence at trial indicated defendant possessed
a ”.380-caliber pistol”).
   A little more than an hour after the carjacking, Carter
handed a Ruger pistol to Latham outside of the gas
station where the defendants were eventually arrested.
Latham refused to take it and instead put the gun
back inside Chew’s van, where it remained until it was
discovered by police officers a short while later. Although
the defendants were seen with a handgun during
the carjacking, they contend that the evidence was insuf-
ficient to establish that the firearm used to commit
the carjacking was the Ruger pistol later recovered
from Chew’s van.2 We disagree.
  The evidence was sufficient to allow the jury to infer
that the Ruger pistol was used in the carjacking. Both of


2
  The defendants seem to confuse the issue, arguing that “the
important point is that a reasonable jury could easily have
concluded that the weapon [used in the carjacking] was not the
same weapon [recovered from Chew’s van].” (Appellants’ Reply
Br. at 13.) Contrary to the defendants’ assertion, it is inconse-
quential whether or not it would have been reasonable for
the jury to reach a different conclusion—it did not. The impor-
tant question is whether “no rational trier of fact could have
found the essential elements of the offense beyond a
reasonable doubt,” United States v. Taylor, 637 F.3d 812, 815
(7th Cir. 2011), cert. denied, 132 S. Ct. 257 (2011), a significantly
more difficult threshold to meet.
16                                              No. 11-3608

the Andersons testified that Willis used a handgun
during the carjacking. From there, the defendants fled
(while being tracked by GPS), first in the Andersons’
Explorer, and then in Chew’s van. Soon after, Garcia
testified that Carter used a handgun during his robbery,
which was corroborated by testimony from Latham.
Latham also testified that Carter returned to the van
carrying the same gun and that Latham placed the gun
on the floor of the van—where it was later recovered
by police—after refusing to take possession of it. It was
reasonable for the jury to conclude that the handgun in
the van was the same handgun the defendants used
earlier that night to commit the carjacking. And
although the defendants point to discrepancies between
each of the Andersons’ description of the gun and the
Ruger pistol identified in the indictment, we do not
reweigh evidence on appeal; “[r]esolution of this sort
of evidentiary inconsistency is exclusively for the jury.”
United States v. McLee, 436 F.3d 751, 759 (7th Cir. 2006).


C. Joinder of Offenses
  Carter and Willis next contend that their respective felon-
in-possession counts (Count Three as to Willis and
Count Four as to Carter) should not have been tried
together with their counts relating to the carjacking.
They argue that joinder was improper under both Rules 8
and 14 of the Federal Rules of Criminal Procedure, and
we address each argument separately.
No. 11-3608                                                      17

1. Misjoinder
  The defendants claim that their felon-in-possession
counts were improperly joined 3 under Rule 8(b)4 of the


3
  As an initial matter, the government contends that the
defendants waived this claim by arguing only misjoinder of
defendants in the district court, rather than offense misjoin-
der. We find no merit to this contention, however, because the
defendants clearly raised offense misjoinder in the district court.
See Carter’s Mot. to Sever Count Four and to Exclude Evidence
at 3-4 (arguing that Count Four “must be severed from the
remaining three charges”).
4
  The government also argues that the defendants’ claim is
properly analyzed under Rule 8(a), which governs joinder of
offenses, rather than Rule 8(b), which governs joinder of
defendants. Generally, courts have held that when multiple
defendants are tried together, the joinder of counts is
governed by Rule 8(b) rather than Rule 8(a). 1A Charles
Alan Wright et al., Federal Practice and Procedure § 144, at 53
(4th ed. 2008 & Supp. 2012). We too have stated that “[w]hen
two or more defendants are charged in a single indictment,
Rule 8(b) governs joinder of defendants and offenses.”
United States v. Cyprian, 23 F.3d 1189, 1193 (7th Cir. 1994). But
we have also not applied this rule consistently. See United
States v. Ross, 510 F.3d 702, 710-11 n.2 (7th Cir. 2007) (collecting
cases). In any event, we need not resolve this discrepancy
because the outcome remains the same either way. Because
joinder was proper under Rule 8(b), it necessarily would also
be proper under Rule 8(a). See United States v. Moya-Gomez,
860 F.2d 706, 766 (7th Cir. 1988) (noting that Rule 8(a) is
more permissive because it allows joinder when the offenses
                                                      (continued...)
18                                               No. 11-3608

Federal Rules of Criminal Procedure because they bear
no relation to the other counts of the indictment. “We
review claims of misjoinder de novo based on the allega-
tions on the face of the indictment, not the proofs at trial.”
United States v. Hosseini, 679 F.3d 544, 552 (7th Cir. 2012).
Courts liberally construe joinder rules in order to
promote judicial efficiency, “limit inconvenience to wit-
nesses, and allow the ‘total story’ to be presented to a
single jury.” United States v. Warner, 498 F.3d 666, 699
(7th Cir. 2007). Rule 8(b) permits joinder when the
counts are logically related, United States v. Cavale, 688
F.2d 1098, 1106 (7th Cir. 1982)—that is, when the
counts arise from “the same series of acts or transactions,”
Fed. R. Crim. P. 8(b).
  The indictment’s allegations clearly indicate that the
felon-in-possession counts are logically related to, and
are part of the same series of acts as, the carjacking
counts. The felon-in-possession counts allege that Willis
and Carter, respectively, possessed the same Ruger pistol
as that used to commit the carjacking, within one day
of the carjacking.5 It would be a waste of judicial
resources to conduct a separate trial for the felon-in-



4
  (...continued)
are of the same or similar character, whereas Rule 8(b) does
not); accord United States v. Jimenez, 513 F.3d 62, 82-83 (3d
Cir. 2008).
5
  Because the carjacking occurred at about 11:00 p.m. on
June 23, and Carter was only seen in possession of the Ruger
pistol after midnight, the indictment alleged that Carter pos-
sessed the gun on June 24.
No. 11-3608                                              19

possession counts when the same key evidentiary
issue would be identical—the use and possession of
the Ruger pistol on or about the time of the carjacking
by each defendant. Indeed, we have already addressed
whether there was sufficient evidence that a Ruger
pistol was used in the carjacking—an evidentiary chal-
lenge that could be foreseen from the face of the indict-
ment and ties directly into the felon-in-possession counts.
   Moreover, the cases on which the defendants rely to
argue that joinder was improper are materially different
because none involved the same firearm or a close tempo-
ral connection. E.g., United States v. Hawkins, 589 F.3d
694, 703-04 (4th Cir. 2009) (felon-in-possession count
improperly joined with two carjacking counts under
Rule 8(a), where the defendant was arrested possessing
a different firearm seventeen days after the last car-
jacking); United States v. Holloway, 1 F.3d 307, 310-11 (5th
Cir. 1993) (felon-in-possession count improperly joined
with armed robbery counts under Rule 8(a) where
the defendant was arrested possessing a different
firearm two months after the robbery). Joinder of the
offenses was proper.


2. Prejudicial Joinder
  Finally, the defendants argue that even if joinder
was proper under Rule 8, the district court should have
severed the felon-in-possession counts under Rule 14
to avoid prejudice. See United States v. Lanas, 324 F.3d
894, 900 (7th Cir. 2003) (district court may grant
20                                               No. 11-3608

severance under Rule 14 even when joinder is proper
under Rule 8). We review the district court’s denial of
severance under Rule 14 only for an abuse of discretion.
United States v. Del Valle, 674 F.3d 696, 704 (7th Cir. 2012).
We have described the Rule 14 standard as “exacting,”
apart from the deferential standard of review, because
it is not enough for a defendant to show “that separate
trials may have provided him a better opportunity for
an acquittal.” United States v. Calabrese, 572 F.3d 362, 368
(7th Cir. 2009) (internal quotation marks omitted). Rather, a
defendant “must be able to show that the denial of sever-
ance caused him actual prejudice in that it prevented
him from receiving a fair trial.” Id. (internal quotation
marks omitted). Even if the defendants can show
prejudice, that alone may not necessarily suffice for them
to prevail; limiting instructions will often cure any risk
of prejudice, and tailoring relief from prejudice is within
the district court’s discretion. Warner, 498 F.3d at 700
(citing Zafiro v. United States, 506 U.S. 534, 539-41 (1993)).
  Carter and Willis contend that they suffered prejudice
for two related reasons. First, the felon-in-possession
counts necessarily introduced evidence that each de-
fendant had prior felony convictions. Each defendant
stipulated that he had been convicted of a previous
felony, and the jury heard no evidence concerning the
nature of the prior felony or any factual details of
the crime. Nonetheless, the defendants maintain that
knowledge of their status as felons increased the risk
that the jury reached its verdict because the defendants
are “bad people,” rather than on the basis of the
evidence at trial. Second, the government used evidence
No. 11-3608                                                  21

of the uncharged robbery of Jose Garcia in order to
prove the felon-in-possession counts. The defendants
argue that this evidence necessarily prejudiced the jury
as to the remaining counts because the government
was able to point to another robbery they committed
that same night—inviting the jury to convict based on
the defendants’ propensity for crime. 6 Although the
defendants highlight legitimate concerns, we nevertheless
find that the district court did not abuse its discretion.
  First, the evidence relating to the carjacking was over-
whelming as to both Carter and Willis, so we are
confident that the jury’s verdict was not based on the
defendants’ status as felons or their propensity for
armed robbery. See United States v. Ross, 510 F.3d 702, 711
(7th Cir. 2007) (finding it unlikely that jury convicted
defendant based on prior status as felon where evidence
was overwhelming). The evidence proving the car-
jacking was straightforward. The jury heard testimony
that the defendants robbed the Andersons at gun-
point, and then escaped in the Andersons’ stolen vehi-
cle. Darrick identified Willis in a lineup, and Geraldine
identified both defendants in court. The defendants’ move-
ments from the time of the carjacking through their


6
  In their reply brief, Carter and Willis seemingly go further
and argue that the district court erred in admitting evidence
of Garcia’s uncharged robbery even with respect to their felon-
in-possession counts. Because the defendants raise the issue
for the first time in their reply brief, that argument is
forfeited. Mathews-Sheets v. Astrue, 653 F.3d 560, 563 (7th Cir.
2011).
22                                            No. 11-3608

arrest were tracked by GPS, thanks to Geraldine’s
stolen cell phone—which Carter also used to call his
mother in between robberies. Their movements were
also verified through a number of red-light cameras
along their route, and video surveillance footage
taken both from the gas station where they first entered
Chew’s van, as well as from the gas station where the
defendants were eventually arrested. And the evidence
was particularly overwhelming as to Carter, who
confessed as to his involvement in the carjacking prior
to trial.
  Moreover, the defendants ignore the fact that the evi-
dence of Garcia’s robbery was admitted not only for
the felon-in-possession counts, but also as circumstantial
evidence of the defendants’ possession of the Ruger
pistol for the remaining counts of the indictment. As we
have already discussed, the defendants contested
whether the Ruger pistol was the same firearm used to
commit the carjacking. The use of that firearm during
Garcia’s robbery, roughly an hour after the carjacking,
is strong circumstantial evidence of the defendants’
use and possession of the Ruger pistol earlier that night.
Accordingly, the district court admitted evidence of
Garcia’s robbery as to all four counts of the indictment
under Federal Rules of Evidence 404(b). Cf. United States
v. Miller, 673 F.3d 688, 695 (7th Cir. 2012) (defendant’s
possession of a gun two months prior to arrest was ad-
missible under Rule 404(b) as circumstantial evidence of
his later possession of the same gun). The defendants
cannot demonstrate prejudice because “evidence on the
No. 11-3608                                              23

severed counts would be admissible in the trial of
the remaining counts.” United States v. Quilling, 261
F.3d 707, 715 (7th Cir. 2001).
  Finally, any prejudice the defendants may have
suffered was properly mitigated by the district court’s
limiting instructions. For example, the jury was
instructed to consider each defendant’s felon status
only for purposes of the felon-in-possession counts,
and not for any other purpose. We must presume that
the jury followed these instructions. Ross, 510 F.3d at
711. Given the overwhelming evidence and the district
court’s limiting instructions, we find that the defendants
suffered no prejudice. See id. (no prejudice from joinder
of felon-in-possession count in light of overwhelming
evidence of guilt and district court’s limiting instruc-
tion); United States v. Stokes, 211 F.3d 1039, 1042-43 (7th
Cir. 2000) (no prejudice from joinder of felon-in-possession
count where stipulation provided only that defendant
had been convicted of a crime punishable by more
than one year imprisonment, and district court gave
limiting instruction).


                    III. C ONCLUSION
  For the foregoing reasons, we A FFIRM the convictions
of both Carter and Willis.




                           8-29-12